internal_revenue_service number release date index number ------------------------------------------------ ------------------------------------------ -------------------------------- ------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc ita b07 plr-137614-08 date date re ------------------------------------------------------------------- re ------------------------------------------------------------------- taxpayer parent date state county site plant x plant y commission a commission b commission c x y dear --------------- -------------------------------------------------------------------- ----------------------------------------------- ---------------------- -------------------- -------------------------- ---------------------------------- -------------------------------------------- -------------------------------------------- ---------------------------------------------- ----------------------------------------------------- -------------------------------------------------------------- ---- ---- this letter is in response to your letter dated date and subsequent correspondence submitted on behalf of taxpayer requesting a letter_ruling on whether a combined license issued by commission c is a sec_197 intangible taxpayer represents that the facts are as follows facts plr-137614-08 taxpayer a wholly-owned subsidiary of parent is a regulated_public_utility organized and incorporated under the laws of state taxpayer joins in the consolidated federal_income_tax return filed for the affiliated_group by parent parent files its consolidated_return on a calendar-year basis parent and taxpayer use the accrual_method of accounting taxpayer supplies electric generation transmission and distribution service to customers throughout certain areas of state and is subject_to the regulatory jurisdiction of commission a and commission b taxpayer currently operates multiple generating units at site taxpayer is undertaking steps to obtain approvals that would permit the construction and operation of plant x and plant y which would add additional nuclear generation at the site taxpayer has received land use approval from county that would qualify site for plant x and plant y taxpayer also has received from commission a an affirmative determination of need for construction of plant x and plant y which establishes commission a's determination that additional power is required to provide reliable cost-effective power to taxpayer's customers and commission a's approval of nuclear technology as a cost-effective source of such power the next major approvals include a site certification from state and the combined license for each plant x and plant y from commission c commission c is a federal regulatory agency whose mission is to license and regulate the civilian use of nuclear materials commission c is authorized to issue a combined license authorizing construction and operation of a nuclear power plant conditioned on the successful completion of inspections tests analyses and acceptance criteria commission c’s process for obtaining the combined license for utilities includes the following an early site permit process whose objective is to review various siting issues including site safety environmental impact and emergency preparedness the permit allows an applicant to obtain approval for a reactor site and to hold on to the site for future use the permit also allows for_the_use_of certified standard plant designs that can be used as pre-approved design for the permitted site the design certification process that allows an applicant to obtain pre-approval of a standard nuclear plant design that can be certified by commission c for x years the application_for a standard design certification must include proposed tests inspections analyses and the acceptance criteria relevant to the proposed standard design and the combined construction and operation license process whose objective is to resolve all safety and environmental issues before authorizing construction the application_for a combined license must contain financial information about the applicant an assessment of the need for power and descriptions of the numerous required inspections tests analyses and acceptance criteria necessary to ensure that the plant has been properly constructed and will operate safely once a plant is constructed and not less than days prior to the initial loading of nuclear fuel the licensee must notify commission c of the expected dates of fuel plr-137614-08 load in addition to the proposed date of the first nuclear reaction commission c will then publish notice of a hearing opportunity on whether the inspections tests analyses and acceptance criteria have been met after commission c finds that the inspections tests analyses and acceptance criteria have been met commission c will have the authority to authorize the operation of the nuclear reactor a combined license is issued for a definite time period that cannot exceed y years from the date commission c finds that the inspections tests analyses and acceptance criteria have been met a combined license may then be renewed pursuant to commission c’s requirements ruling requested taxpayer requests the service issue the following ruling whether the combined license issued by commission c for each of plant x and plant y is a sec_197 intangible within the meaning of sec_197 of the internal_revenue_code and that each combined license is not excepted from the definition of sec_197 by reason of sec_1_197-2 of the income_tax regulations or otherwise law and analysis sec_197 provides that a taxpayer shall be entitled to an amortization deduction with respect to any amortizable sec_197 intangible sec_197 provides that in general the term amortizable sec_197 intangible means any sec_197 intangible which is acquired after date and which is held in connection with the conduct_of_a_trade_or_business sec_197 provides that the term amortizable sec_197 intangible does not include any sec_197 intangible that is not described in sec_197 e or f and that is created by the taxpayer sec_197 provides that the term sec_197 intangible means any license permit or other right granted by a governmental_unit or an agency_or_instrumentality thereof sec_1_197-2 provides that sec_197 intangibles include any license permit or other right granted by a governmental_unit including for purposes of sec_197 an agency_or_instrumentality thereof even if the right is granted for an indefinite period or is reasonably expected to be renewed for an indefinite period these rights include for example a liquor license a taxi-cab medallion or license an airport landing or takeoff right sometimes referred to as a slot a regulated airline route or a television or radio broadcasting license the issuance or renewal of a license permit or other right granted by a governmental_unit is considered an acquisition of the license permit or other right sec_197 provides that the term sec_197 intangible does not include any interest in land sec_1 c provides that sec_197 intangibles do not plr-137614-08 include any interest in land for this purpose an interest in land includes a fee interest life_estate remainder easement mineral right timber right grazing right riparian right air right zoning variance and any other similar right such as a farm allotment quota for farm commodities or crop acreage base an interest in land does not include an airport landing or takeoff right a regulated airline route or a franchise to provide cable television service sec_1 c further provides that the cost of acquiring a license permit or other land improvement right such as a building construction or use permit is taken into account in the same manner as the underlying improvement sec_197 was added to the code by a of the omnibus reconciliation act of pub_l_no 107_stat_312 1993_3_cb_1 the act in discussing the interests in land that are not sec_197 intangibles the conference_report for the act states that t he costs of acquiring licenses permits and other rights relating to improvements in land such as building construction or use permits are to be taken into account in the same manner as the underlying improvement in accordance with present law h_r rep no 103d cong 1st sess 1993_3_cb_393 before the enactment of the act numerous tax_court cases held that the costs of obtaining a federal communications commission fcc radio or television construction permit and broadcasting license are capitalized to an intangible asset see 31_tc_803 31_tc_952 aff’d per curiam 272_f2d_406 5th cir the fcc licenses in these cases involved the cost of obtaining a construction permit for broadcast facilities and the cost of obtaining a broadcasting license arguably an fcc construction permit is related to the broadcast tangible_property and has the same economic useful_life as the tangible_property however the tax_court capitalized all fcc related costs into a license intangible radio station wbir t c pincite kwtx broadcasting t c pincite similarly a combined license issued by commission c is a separate intangible asset conclusion based solely on the facts and representations submitted and the relevant law and analysis as set forth above we conclude that the combined license issued by commission c for each of plant x and plant y is a sec_197 intangible within the meaning of sec_197 and that each combined license is not excepted from the definition of sec_197 by reason of sec_1_197-2 we also note that the amortization under sec_197 for the costs of the combined license that are appropriately allocable to the sec_197 intangible is subject_to sec_263a except as specifically set forth above we express no opinion concerning the federal_income_tax consequences of the facts described above under any other plr-137614-08 provisions of the code specifically no opinion is expressed or implied on i when the amortization of each combined license at issue begins in accordance with sec_1 f i and ii what costs incurred while obtaining each combined license at issue are allocable to tangible_property and what costs are allocable to the sec_197 intangible in accordance with the power_of_attorney we are sending copies of this letter to taxpayer’s authorized representatives we are also sending a copy of this letter to the appropriate operating division director this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely kathleen reed kathleen reed chief branch office of associate chief_counsel income_tax and accounting enclosures copy of this letter copy for sec_6110 purposes
